Citation Nr: 1314311	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.  

3.  Entitlement to service connection for residuals of a traumatic brain injury, to include dizziness and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to November 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2012, the Veteran was afforded a videoconference hearing before undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Service connection for loss of vision of the right eye was initially denied in a September 1968 rating decision.  Although the Veteran had been in a motor vehicle accident in service and suffered injuries related thereto, the RO essentially determined that there was no evidence that he had sustained an injury to his right or had right eye disability in service.  He did not appeal the RO's decision nor did he submit any additional evidence within a year following this decision. See 38 C.F.R. § 3.156(b) (2012). The decision became final one year later (September 1969).

The Veteran subsequently filed to reopen the claim on several occasions, and in June 2004, January 2005, and January 2006, and the RO again denied the claim.  Most recently, in January 2006, the RO held that there was no evidence that the Veteran had a right eye loss of vision due to his service.  The Veteran did not appeal any of the RO's decisions; and, with respect to the January 2006 decision, he did not submit any additional, pertinent evidence within one year of that decision.  The January 2006 rating decision is the last final denial of the claim.  

In June 2009, the Veteran filed to reopen the claim.  He submitted multiple records and reports in favor of his claim, to include copies of service treatment reports are dated on March 13th and March 14th of 1960.  These records were not previously of record nor was there any evidence that these records were ever considered in any of the earlier rating decisions.  Significantly, the March 14 records related that the Veteran had been struck by a car earlier that evening, and that he was unconscious when picked up by an ambulance.  They state that the Veteran had a strong ethanol odor to his breath, and that he was complaining of right arm and wrist pain.  While his pupils were noted to be RR&E (round, regular, and equal), and reactive to light, there was bilateral ecchymosis (bruising) at both periorbital regions (situated around the eyes), otherwise known as black eyes.  The examiner was unable to see the fundi.  An associated report (undated) notes that on examination, the Veteran's pupils had good reaction to light.

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim. 38 C.F.R. § 3.156(c) (2012). This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered. 

The above referenced service records were not previously considered in the earlier rating decisions, and they are pertinent because they demonstrate symptomatology immediately post-service as well as relevant knee surgery for which hospital records have not been obtained.  Given the submission of the new service record, the claim must be reconsidered without regard to the previous final denials. 38 C.F.R. § 3.156(c)

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

As noted above, the newly added service treatment records indicate that the Veteran sustained an injury to the area surrounding his right eye.  However, as also noted, there was no evidence that that injury resulted in an actual injury to his eye.  Defective vision was not documented.  There were also no complaints of related thereto in the subsequent treatment records.  Reports from the Eye Care Center, dated in 2002, contained assessments noting that the Veteran had hyperopia, and that he was legally blind in his right eye.

In a statement dated in November 2009, P.A.W., O.D., reported that the Veteran's corrected acuity in his right eye was limited to hand motion.  Dr. W states, "There is evidence of retinal and macular damage from possible trauma to the right eye in the past."  

A report from B.B., M.D., dated in January 2012, shows that the Veteran reported a history of right eye trauma during service, with subsequent poor vision which never improved.  The best corrected visual acuity for the right eye was limited to hand motion, however, he could count fingers peripherally.  Dr B further noted that there was significant foveal scarring inside the arcades that was consistent with a traumatic retinal injury and retinal scarring "that is most likely related to his military accident with a subretinal hemorrhage that healed with significant macular scarring."

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide him an examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Although the Veteran was afforded an examination of his eyes in April 2012, this was in association with a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and an etiological opinion has not yet been obtained as to his right eye.  

With regard to the claim for service connection for a lung disability, the Veteran asserts that he has a lung disability due to his service, to include as due to exposure to asbestos.  During his hearing, held in January 2012, he testified that he was exposed to dust in shipyards.  

In its September 2009 denial, the RO noted that the Veteran had minimal exposure to asbestos, based on his military occupational specialty, and the "Navy Job Titles (Ratings) and Probability of Exposure Chart."  This chart is not of record.  On remand, a copy of it should be obtained and placed in the claims file.  

Further, the Veteran's service treatment reports include a March 1958 chest X-ray report, which notes multiple, discrete pulmonary calcifications NCD (not considered disabling).  Service treatment reports also indicate that he was knocked unconscious in an MVA in 1960.  As previously discussed, the post-service medical evidence includes competent evidence of a link between a current right eye disorder and his service.  The Veteran has not yet been afforded examinations of his lungs, or an examination for his claim for residuals of a traumatic brain injury.  

Under the circumstances, the Board finds that the Veteran should be afforded examinations of his lungs, and right eye, and for a traumatic brain injury, and that etiological opinions should be obtained.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the "Navy Job Titles (Ratings) and Probability of Exposure Chart" with the claims file.

2.  The Veteran should be afforded a right eye examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's right eye disorder had its onset in service, or is otherwise etiologically related to his active service.  

Rationale for the requested opinion should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be afforded a lung examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The Veteran's claims folder, including any determinations regarding asbestos exposure, should be made available to the examiner in conjunction with the examination.

Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran has a lung disorder that had its onset in service, or is otherwise etiologically related to his active service, to include as due to exposure to asbestos during service.  

Rationale for the requested opinion should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran should be afforded a traumatic brain injury (TBI) examination to determine the nature, approximate onset date and/or etiology of any identified residuals of a TBI, to include dizziness, and headaches.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should elicit a complete history of the Veteran's cognitive, emotional/behavioral, and physical symptoms, and note that, in addition to the medical evidence of record, the Veteran's statements have been taken into account.  The examiner should then provide opinions as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has dizziness, or headaches, as the result of his active duty service, to include as residuals of a TBI. 

Rationale for the requested opinions should be provided.  If the examiner cannot provide any opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

6.  Thereafter, readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


